MURDOCK, Judge,
concurring in part and dissenting in part.
Like the trial court, I do not find substantial evidence in the record before us as to what the substance was that allegedly caused the plaintiff to fall, and, concomitantly, I do not find substantial evidence in the record as to whether Windhover Condominium Association and CS Real Estate knew or reasonably should have known of the presence of that substance and the hazard posed by it. I therefore would affirm ■ the trial court’s summary judgments in all respects. See Ervin v. Excel Props., Inc., 831 So.2d 38 (Ala.Civ.App. 2001).